IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Darlene Harris,                              :
                        Appellant            :
                                             :
         v.                                  :      No. 99 C.D. 2021
                                             :      No. 100 C.D. 2021
City of Pittsburgh, William Peduto           :      Argued: October 21, 2021
and City of Pittsburgh Ethics                :
Hearing Board                                :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, Judge
                HONORABLE J. ANDREW CROMPTON, Judge
                HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE LEAVITT                                                FILED: December 28, 2021

                Darlene Harris appeals two orders issued by the Allegheny County
Court of Common Pleas (trial court). The first order denied Harris’s request for a
declaratory judgment that the City of Pittsburgh’s (City) campaign finance ordinance
was preempted by state law. The second order entered judgment against Harris in
the amount of $4,150 for her violation of the City’s campaign finance ordinance. On
appeal, Harris argues that this ordinance is preempted by the Pennsylvania Election
Code,1 and, further, the trial court lacked jurisdiction to enter judgment against her
on the civil penalty imposed under the ordinance. For the reasons to follow, we
affirm.



1
    Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§2600-3591.
                                       Background
              The City is governed by the Home Rule Charter and Optional Plans
Law (Home Rule Law), 53 Pa. C.S. §§2901-2984. As a city of the second class, the
City is also governed by the Second Class City Code.2
              In October 2015, the City enacted Ordinance 2015-38, codified as
Chapter 198 of the Pittsburgh Code,3 to regulate the campaign finances of candidates
for City office. Chapter 198 has adopted the political contribution limits adopted by
the Federal Election Commission. PITTSBURGH CODE §198.02. Chapter 198 also
requires candidates to report all campaign contributions.             Relevant here, the
ordinance states as follows:

              (1) Candidates for City elected office and candidate committees
              shall, on the first business day of each of the three (3) months
              prior to election day, provide a campaign finance report, for all
              candidate committees associated with the candidate for any
              office sought, in the form mandated by the regular Allegheny
              County Board of Elections pre-primary reporting forms and
              procedures to the City’s Ethics Hearing Board.

PITTSBURGH CODE §198.05(1). “Candidate” is defined as: “(a) Any individual who
files nomination papers or petitions for City elected office; [or] (b) Any individual
who publicly announces his or her candidacy for City elected office.” PITTSBURGH
CODE §198.01. Chapter 198 authorizes the City of Pittsburgh Ethics Hearing Board
(Ethics Board) “to hear complaints from City … residents regarding violations of
[Chapter 198 of the Code]” and to “use all of its powers to investigate and adjudicate
these alleged violations in accordance with its normal administrative procedures and
powers.” PITTSBURGH CODE §198.06(3). The Ethics Board “may levy a fine of up

2
  Act of March 7, 1901, P.L. 20, as amended, 53 P.S. §§22101-28707.
3
  City of Pittsburgh, Pa., PITTSBURGH CODE §§198.01-198.08 (2015).
                                             2
to fifty dollars ($50.00)/day for the late filing of reports required under Section
198.05 of this Chapter.” Id. §198.06(4).
             In 2006, Harris was elected to City Council for District 1. On February
11, 2019, the Ethics Board notified Harris, a Democratic candidate for City Council
in the 2019 primary election, of the requirement to file campaign finance reports and
the deadlines therefor. Harris informed the Ethics Board that she would “not be
filing campaign finance reports with the City” because Chapter 198 conflicted with
“existing campaign finance laws at the state level, [i]n violation of the doctrine of
preemption.” Reproduced Record at 17a (R.R. __). When Harris did not file the
required campaign finance report by the first deadline of March 1, 2019, the Ethics
Board notified her that she would be fined under Section 198.06(4) of the Pittsburgh
Code and that the fine would accrue daily until she filed the report.
             Accordingly, on March 12, 2019, Leanne Davis, Executive Manager of
the Ethics Board, filed a complaint against Harris for not filing the required
campaign finance report on March 1, 2019. Prior to the hearing scheduled for May
23, 2019, Harris filed a motion to dismiss the complaint, arguing that Chapter 198
of the Pittsburgh Code was preempted by the Election Code, the sole law governing
the campaign finances of candidates for municipal office. A hearing officer denied
Harris’s motion to dismiss.
             On May 15, 2019, the Ethics Board subpoenaed Harris to appear at the
May 23, 2019, hearing. Harris did not appear, but her counsel attended the hearing
on her behalf. The parties stipulated to the admission of certain exhibits, including
the hearing officer’s decision on Harris’s motion to dismiss, the subpoena issued to
Harris, and the calculation of the fine. Harris’s counsel did not submit any evidence



                                           3
but, instead, argued that Chapter 198 of the Pittsburgh Code was illegal and
unconstitutional.
               On September 27, 2019, the Ethics Board issued an adjudication
holding that Harris had violated Section 198.05 of the Pittsburgh Code. The Ethics
Board penalized her $50 for each day between the date Harris’s report was due,
March 1, 2019, and the date of the hearing on May 23, 2019, for a total penalty of
$4,150. On October 1, 2019, the Ethics Board notified Harris that she had 30 days
to pay the fine and how to perfect an appeal. Harris neither paid the fine nor appealed
the adjudication.
               On November 1, 2019, the City filed a petition to confirm the Ethics
Board’s order of September 27, 2019, and requested the trial court to enter judgment
in the amount of $4,150 against Harris.4 In her answer to the City’s enforcement
petition, Harris stated that the City’s campaign finance ordinance was preempted.
In addition, Harris initiated a civil action seeking declaratory and injunctive relief
against the City, William Peduto, Mayor of the City, and the Ethics Board,5 arguing
that Chapters 1976 and 198 of the Pittsburgh Code violated article VII, section 6 of
the Pennsylvania Constitution,7 the Election Code, and the Home Rule Law. The
two matters were consolidated by the trial court.


4
  A petition to confirm is an application made to the common pleas court requesting the court to
confirm the agency’s order and enter a judgment or decree in conformity with the agency’s order.
The common pleas courts receive petitions to confirm arbitration awards. See 42 Pa. C.S.
§7342(b); Mikkilineni v. Indiana County Commissioners, 986 A.2d 185 (Pa. Cmwlth. 2009).
5
  Additionally, Harris named the Ethics Board’s Executive Manager, Leanne Davis, in her
complaint, but Davis was dismissed as a party by the trial court’s order dated December 19, 2019.
6
  PITTSBURGH CODE §§197.00-197.20. Chapter 197 is the City’s Code of Conduct applicable to
public officials and employees. It also establishes the Ethics Board and its powers and duties.
7
  PA. CONST. art. VII, §6. It states, in part, “[a]ll laws regulating the holding of elections by the
citizens, or for the registration of electors, shall be uniform throughout the State[.]” Id.
                                                 4
               On January 19, 2021, the trial court denied Harris’s request for
declaratory judgment, concluding that she had waived her preemption claim because
she did not appeal the Ethics Board’s adjudication. Trial Court Op., 1/19/2021, at
3; R.R. 409a. Nevertheless, the trial court then addressed the merits of Harris’s
preemption claim and rejected it. The trial court reasoned that the City’s Home Rule
Charter gives the City broad powers, including the power to regulate campaign
finances of candidates for City office. In support, the trial court relied upon the
Pennsylvania Supreme Court’s decision in Nutter v. Dougherty, 938 A.2d 401 (Pa.
2007) (Nutter II), which held that a City of Philadelphia ordinance regulating the
campaign finances of candidates for city office was not preempted by the Election
Code.
               Then, on January 20, 2021, the trial court entered judgment in favor of
the City and against Harris in the amount of $4,150. It did so under authority of
Section 931(a) of the Judicial Code, which authorizes courts of common pleas to
enforce civil penalties imposed by a government agency. 42 Pa. C.S. §931(a).
               Harris appealed the trial court’s orders of January 19, 2021, and January
20, 2021. On appeal,8 Harris raises four arguments. First, she argues that the trial


8
   Where there was a full record before a local agency and the trial court did not take additional
evidence, we review the decision of the local agency rather than that of the trial court. Yannone v.
Town of Bloomsburg Code Appeal Board, 218 A.3d 1002, 1006 n.6 (Pa. Cmwlth. 2019). This
Court will affirm the local agency unless constitutional rights were violated, an error of law was
committed, the procedure before the agency was contrary to statute, or a necessary finding of fact
was not supported by substantial evidence. Id. Whether a municipal ordinance is preempted by
state law raises a question of law over which our standard of review is de novo and our scope of
review is plenary. Huntley & Huntley, Inc. v. Borough Council Borough of Oakmont, 964 A.2d
855, 863 (Pa. 2009). Finally, for a declaratory judgment action, this Court’s review determines
whether the trial court’s findings are supported by substantial evidence, whether an error of law
was committed, or whether the trial court abused its discretion. Kelso Woods Association, Inc. v.
Swanson, 692 A.2d 1132, 1134 (Pa. Cmwlth. 1997).
                                                 5
court erred in holding that she waived her right to challenge Chapter 198 of the
Pittsburgh Code on grounds of preemption by not appealing the Ethics Board’s
adjudication. Second, she argues that the trial court erred in holding that Chapter
198 was not preempted by the Election Code. Third, she argues that the trial court
erred in holding that it had jurisdiction over the City’s enforcement petition. Fourth,
she argues that the trial court erred in not addressing her challenge to the Ethics
Board’s civil penalty as excessive.
                                      Analysis
             We begin with a review of the relevant principles of law. Preemption
is a judicially created doctrine based on the proposition that a municipality, as an
agent of the state, cannot act contrary to the state. Hartman v. City of Allentown,
880 A.2d 737, 747 (Pa. Cmwlth. 2005). “[E]ven in areas over which municipalities
may have been granted the power to act, the state may bar local governing bodies
from legislating in a particular field.” Hoffman Mining Company, Inc. v. Zoning
Hearing Board of Adams Township, Cambria County, 32 A.3d 587, 593 (Pa. 2011).
“However, the mere fact that the General Assembly has enacted legislation in a field
does not lead to the presumption that the state has precluded all local enactments in
that field; rather, the General Assembly must clearly evidence its intent to preempt.”
Id. There are three types of preemption: (1) express, (2) conflict, and (3) field
preemption. Id. at 593-94. The Pennsylvania Supreme Court has explained that the
General Assembly has expressly preempted local laws in three areas: alcoholic
beverages, anthracite strip mining, and banking. Id. at 593.
             Pennsylvania courts disfavor preemption            except where “the
Commonwealth has explicitly claimed the authority itself, or unless there is such
actual, material conflict between the state and local powers that only by striking


                                          6
down the local power can the power of the wider constituency be protected.” United
Tavern Owners of Philadelphia v. School District of Philadelphia, 272 A.2d 868,
871 (Pa. 1971).
             With this background, we turn to Harris’s appeal.
                                           I.
             In her first issue, Harris argues that the trial court erred in holding that
she waived the issue of preemption by not appealing the order of the Ethics Board.
She argues that because she raised preemption before the Ethics Board in her motion
to dismiss, she preserved the issue. Harris explains that because the Ethics Board
did not have the competency to decide the validity of Chapter 198, she did not have
to exhaust her administrative remedy, including an appeal. Harris Brief at 14 (citing
HIKO Energy, LLC v. Pennsylvania Public Utility Commission, 209 A.3d 246, 261
(Pa. 2019)). Harris explains that she raised preemption in her response to the City’s
enforcement petition, and this was her first opportunity to litigate the issue before a
tribunal with jurisdiction to rule on the question. Further, because she raised a facial
challenge to Chapter 198, the existence of a statutory remedy did not preclude her
declaratory judgment action.
             The City responds that Harris’s failure to appeal the Ethics Board’s
adjudication precluded her from raising preemption either in her defense to the
City’s enforcement action or in her separate declaratory judgment action. Further,
the City contends that the doctrine of collateral estoppel bars her from relitigating
the issue of preemption; she should have appealed the Ethics Board’s denial of her
motion to dismiss.
             In support, the City observes that the Ethics Board sent Harris a letter
with its adjudication that stated, in relevant part, that “[r]egarding the appeals


                                           7
process[,] this process is set forth in the City Code and Local Agency Law, [9] as
applicable.” R.R. 59a. Section 197.12(i) of the City Code provides:

                Appeal. Any party aggrieved by final decisions made by the
                Ethics Hearing Bord has the right to file an appeal within thirty
                (30) days pursuant to Local Agency Law[,] 2 [Pa.] C.S. [§§751-
                754].

PITTSBURGH CODE §197.12(i). See also PITTSBURGH CODE §197.12(c)(7) (“The
subject of the hearing shall have a right to appeal therefrom in accordance with law
and general rules.”). Section 752 of the Local Agency Law states:

                Any person aggrieved by an adjudication of a local agency who
                has a direct interest in such adjudication shall have the right to
                appeal therefrom to the court vested with jurisdiction of such
                appeals by or pursuant to Title 42 (relating to judiciary and
                judicial procedure).

2 Pa. C.S. §752. Section 753(a) of the Local Agency Law provides:

                A party who proceeded before a local agency under the terms of
                a particular statute, home rule charter, or local ordinance or
                resolution shall not be precluded from questioning the validity of
                the statute, home rule charter or local ordinance or resolution in
                the appeal, but if a full and complete record of the proceedings
                before the agency was made such party may not raise upon
                appeal any other question not raised before the agency
                (notwithstanding the fact that the agency may not be competent
                to resolve such question) unless allowed by the court upon due
                cause shown.

2 Pa. C.S. §753(a). In sum, Harris could have raised the constitutionality of Chapter
198 in a Local Agency Law appeal, but she chose not to do so.



9
    2 Pa. C.S. §§551-555, 751-754.
                                             8
             Harris explains that she did not pursue a Local Agency Law appeal
because she did not believe that the Ethics Board would enforce its order. However,
the Ethics Board’s history of not pursuing the collection of campaign finance
penalties is irrelevant. See generally Korsunsky v. Housing Code Board of Appeals,
City of Harrisburg, 660 A.2d 180 (Pa. Cmwlth. 1995) (city’s failure to enforce
demolition order against prior owners did not preclude enforcement of that order
against subsequent owner); Ridley Township v. Pronesti, 244 A.2d 719 (Pa. 1968)
(township not bound by prior land use decisions).
             Alternatively, Harris argues that because the Ethics Board lacked
jurisdiction to adjudicate the validity of its enabling legislation, she did not have to
exhaust her statutory remedy. She notes that in Borough of Green Tree v. Board of
Property Assessments, Appeals and Review of Allegheny County, 328 A.2d 819, 825
(Pa. 1974), our Supreme Court held that a litigant challenging the constitutionality
of a statute need not exhaust his administrative remedy, particularly where the
evidentiary hearing will not advance a resolution of the constitutional question.
Harris argues that under Borough of Green Tree, she was free to pursue her
constitutional challenge in a declaratory judgment action.
             The City responds that Harris’s declaratory judgment action was barred
by the doctrine of administrative finality. Under this doctrine, “[a] party cannot
avoid the requirement to exhaust administrative remedies merely by raising a
constitutional challenge to the validity of a statute[.]” Larry Pitt & Associates, P.C.
v. Butler, 785 A.2d 1092, 1099 (Pa. Cmwlth. 2001). This Court has explained that
“[t]he doctrine of administrative finality precludes a collateral attack of an
administrative action where the party aggrieved by the action foregoes [her]
statutory appeal remedy.”      Department of Environmental Protection v. Peters


                                           9
Township Sanitary Authority, 767 A.2d 601, 603 (Pa. Cmwlth. 2001). The City
contends that Harris’s failure to exhaust her statutory appeal barred her from raising
preemption in either proceeding before the trial court. We agree.
             Declaratory relief is not available with respect to any “[p]roceeding
involving an appeal from an order of a tribunal.” 42 Pa. C.S. §7541(c). See J.B.
Steven, Inc. v. Board of Commissioners of Wilkens Township, 643 A.2d 142, 147
(Pa. Cmwlth. 1994) (appeal of local agency order by declaratory judgment is not
allowed). Harris did not appeal the Ethics Board’s adjudication, where she could
have raised the constitutionality of the ordinance. Harris cannot pursue the same
relief in a declaratory judgment action.       Id.   The “failure to appeal a local
governmental agency adjudication within 30 days from the date of the order
complained of divests the trial court of jurisdiction.” Lundy v. City of Williamsport,
584 A.2d 1339, 1340 (Pa. Cmwlth. 1988).
             We hold that Harris waived the issue of preemption by not appealing
the Ethics Board’s adjudication. Therefore, she was precluded from pursuing a
declaratory judgment action and from raising preemption in her defense of the Ethics
Board’s enforcement petition.
                                         II.
             In her second issue, Harris argues that the City’s campaign finance
ordinance is invalid because the Election Code cannot be supplemented by local
ordinance. Although the issue is waived, the Court will address it.
             Chapter 198 of the Pittsburgh Code requires City candidates to file
campaign finance reports on the first business day of each of the three months prior
to election day. By contrast, the Election Code requires municipal candidates to file
one pre-election report and one post-election report. Section 1626(d), (e) of the


                                         10
Election Code, added by the Act of October 4, 1978, P.L. 893, 25 P.S. §3246(d), (e).
Using the 2019 election cycle as an example, an individual who announced her
candidacy for city office in January 2019 would file campaign finance statements
and reports in accordance with the following schedule:

       Report            Section 198.05(1)         Report         Sections 1626 and
                            of the Code                            1627 of Election
                                                                        Code
         #1               March 1, 2019
         #2               April 1, 2019
         #3               May 1, 2019
                                            #1         May 10, 2019
                      PRIMARY ELECTION: MAY 21, 2019
                                            #2         June 20, 2019
         #4           September 2, 2019
         #5            October 1, 2019
                                            #3       October 25, 2019
         #6           November 1, 2019
                    GENERAL ELECTION: NOVEMBER 5, 2019
                                            #4       December 5, 2019
                                        #5 (Annual)  January 31, 2020

See generally Hearing Officer’s Decision, 5/22/2019, at 15; R.R. 45a. Chapter 198
requires six reports in the course of an election cycle, and the Election Code requires
five reports.
                Municipalities have “the right and power to frame and adopt home rule
charters.” PA. CONST. art. IX, §2. “A municipality which has a home rule charter
may exercise any power or perform any function not denied by [the Pennsylvania]
Constitution, by its home rule charter or by the General Assembly at any time.” Id.
This Court has stated that “the Home Rule Law is broadly construed, and any
uncertainty is resolved in favor of the municipality and against statutory limits on
the municipality’s power.” St. Fleur v. City of Scranton (Pa. Cmwlth., No. 112 C.D.
                                             11
2020, filed October 26, 2020) (unreported),10 slip op. at 4. There are limits. For
example, Section 2962(a)(5) of the Home Rule Law states that “the home rule
charter shall not give any power or authority to the municipality contrary to or in
limitation or enlargement of powers granted by statutes which are applicable to a
class or classes of municipalities: [t]he registration of electors and the conduct of
elections.”     53 Pa. C.S. §2962(a)(5).             Section 2962(c)(2) also states that a
municipality shall not “[e]xercise powers contrary to or in limitation or enlargement
of powers granted by statutes which are applicable in every part of this
Commonwealth.” 53 Pa. C.S. §2962(c)(2) (emphasis added). The question is
whether Chapter 198 of the Pittsburgh Code is contrary to the Election Code.
               In Nutter v. Doughterty, 921 A.2d 44 (Pa. Cmwlth. 2007) (Nutter I),
aff’d, Nutter II, Michael Nutter, a candidate for mayor of Philadelphia, sought a
declaratory judgment that all candidates for that office were required to abide by the
city’s ordinance on campaign contributions and reports.11                     The Philadelphia
ordinance limited the amount of campaign contributions by individual donors and
by political action committees, and it defined a candidate as one who has filed
nomination papers for city office or one who has publicly announced his candidacy.
Additionally, the ordinance required candidates to file campaign finance reports with
the Philadelphia Board of Ethics. The lower court held that the city’s ordinance was



10
   Under Section 414(a) of this Court’s Internal Operating Procedures, an unreported opinion may
be cited for its persuasive value. 210 Pa. Code §69.414(a).
11
   The candidates filed answers denying that they took illegal campaign contributions, and they
filed new matter raising the preemption defense. Additionally, one of the candidates filed a
counterclaim alleging that Nutter had violated the city’s home rule charter provision that prohibits
any city officer or employee from being a candidate for public office without first resigning his
city office, which the lower court subsequently dismissed as moot because Nutter had resigned his
City Council seat.
                                                12
preempted by the Election Code because elections are required to be uniform
throughout the Commonwealth. Id. at 48. On appeal, this Court reversed.
               We reasoned, first, that the Election Code did not contain an “express
preemptive mandate.”          Id. at 60.     The Election Code regulates the political
committees of municipal candidates and requires them to file reports of financial
contributions that exceed $250 and to report on the disbursement of funds. Section
1626 of the Election Code, 25 P.S. §3246. Notably, the Election Code has conferred
enforcement authority on both county boards of elections and district attorneys.
Accordingly, this Court stated as follows:

               That being determined, a thorough review of the Election Code
               itself demonstrates a legislative intent to establish and maintain
               uniform procedures for the purpose of holding fair elections and
               obtaining honest election returns, and it becomes evident that this
               legislative scheme intended inter-governmental coordination
               and cooperation with local governments in accomplishing its
               purposes so long as the local governments’ acts are not
               inconsistent with the statute. Because there is no indication of
               legislative intent to preempt the field of campaign finance as it
               relates to campaign contribution limits for local elective office,
               the Court concludes that the [o]rdinance is not preempted by state
               statute. Notably, all … campaign contributions received or the
               amount of expenses incurred relate solely to legislative
               establishment of threshold limits for public disclosure purposes.

Nutter I, 921 A.2d at 60-61 (emphasis added) (citations and footnote omitted).12
               The Supreme Court affirmed. It also rejected the argument that because
the Election Code did not impose limits on campaign contribution amounts, this
silence expressed an intention that such limits are not permitted in any Pennsylvania

12
   Harris does not challenge the campaign contribution limits in Chapter 198 of the Pittsburgh
Code. Rather, the focus of her appeal challenges the requirement in the City Code to file campaign
finance reports.
                                               13
election, thereby prohibiting municipalities from imposing such limits through
legislation. The Supreme Court stated that “a home rule municipality’s exercise of
its local authority is not lightly intruded upon, with ambiguities regarding such
authority resolved in favor of the municipality.” Nutter II, 938 A.2d at 414. The
Supreme Court found neither field nor conflict preemption with respect to
Philadelphia’s campaign finance ordinance.
             Harris argues that Nutter is distinguishable because it involved a
campaign finance ordinance enacted by a City of the First Class, and Pittsburgh is a
City of the Second Class. This distinction means that Philadelphia’s board of
elections is governed by the city commissioners. Committee of Seventy v. Clark (Pa.
Cmwlth., No. 611 C.D. 2017, filed September 11, 2017) (unreported), slip op. at 5-
6 n.7 (city commissioners to continue to exercise “[a]ll the powers, duties and
functions of the City Commissioners in their capacity as the County Board of
Elections relating to the conduct of primaries and elections”). Harris explains that
here, by contrast, candidates for City office must file petitions and campaign finance
reports with the Allegheny County Board of Elections, which has no connection to
the City. Accordingly, Harris contends that the Elections Code preempts Chapter
198 under both field and conflict preemption. We disagree.
             Nutter I is dispositive of field preemption. The General Assembly has
“enacted the Election Code to regulate the electoral process so that it is both orderly
and fair.” Commonwealth v. Beck, 810 A.2d 736, 746 (Pa. Cmwlth. 2002). This
legislative scheme “intended inter-governmental coordination and cooperation with
local governments in accomplishing its purposes so long as the local governments’
acts are not inconsistent with the statute.” Nutter I, 921 A.2d at 61.



                                          14
                  The provisions of Chapter 198 of the Pittsburgh Code and the Election
Code are different. The Election Code requires candidates for municipal office and
their political committees to file pre-election and post-election reports. Section
1626(d), (e) of the Election Code, 25 P.S. §3246(d), (e).13 Pre-election reports are
to be filed not later than the second Friday before the election, and post-election
reports shall be filed not later than 30 days after the election. Id. Additionally,
Section 1627(a) of the Election Code14 requires local candidates and political
committees to file an annual report by January 31, and they must use forms
promulgated by the Department of State.15 25 P.S. §3247(a). Chapter 198 requires
candidates for the office of Mayor, City Controller, and City Council and their
committees to file campaign finance reports on the first business day of each of the



13
     It states:
          (d) Pre-election reports by candidates for offices to be voted for by the electors of
          the State at large and all political committees, which have expended money for the
          purpose of influencing the election of such candidate, shall be filed not later than
          the sixth Tuesday before and the second Friday before an election, provided that
          the initial pre-election report shall be complete as of fifty (50) days prior to the
          election and the subsequent pre-election report shall be complete as of fifteen (15)
          days prior to the election. Pre-election reports by all other candidates and political
          committees which have received contributions or made expenditures for the
          purpose of influencing an election shall be filed not later than the second Friday
          before an election, provided that such report be complete as of fifteen (15) days
          prior to the election.
        (e) All candidates or political committees, required to file under this section, shall
        also file a post-election report not later than thirty (30) days after an election which
        shall be complete as of twenty (20) days after the election. In the case of a special
        election the post-election report shall be complete as of ten (10) days after such
        special election.
25 P.S. §3246(d), (e) (emphasis added).
14
   Added by the Act of October 4, 1978, P.L. 893.
15
   See https://www.dos.pa.gov/VotingElections/CandidatesCommittees/CampaignFinance/Docu
ments/o5o_forms_online/cf_report.pdf (last visited December 27, 2021).
                                                   15
three months prior to election day and to use the City’s forms. PITTSBURGH CODE
§198.05(1).
                  These reporting differences do not present an irreconcilable conflict.
The candidate for City office can comply with both Chapter 198 and the Election
Code. Hoffman Mining Company, Inc., 32 A.3d at 603-07 (300-foot setback for
surface mining operations in state statute did not preempt local 1000-foot setback
because local setback did not conflict with purpose of state statute); Mars Emergency
Medical Services, Inc. v. Township of Adams, 740 A.2d 193, 195-96 (Pa. 1999) (local
government may generally make additional regulations beyond those in state statute
if they are consistent with and advance the state statute).
                  In sum, the Pennsylvania Constitution and the Home Rule Law gave
the City broad powers to legislate. See Nutter I, 921 A.2d at 63. In the Election
Code, the legislature did not express the intention to assume exclusive jurisdiction
over the field of campaign finance of candidates for municipal office. Further, a
candidate for City office can comply with both Chapter 198 and the Election Code.
                  Accordingly, the trial court did not err in holding that Chapter 198 is
not preempted by the Election Code.
                                                   III.
                  Next, Harris argues that the trial court erred in holding that it had
jurisdiction over the Ethics Board’s enforcement petition under Section 931 of the
Judicial Code.16 Section 931(a) gives the courts of common pleas “unlimited



16
     It states:
           (a) General rule.--Except where exclusive original jurisdiction of an action or
           proceeding is by statute or by general rule adopted pursuant to section 503 (relating
           to reassignment of matters) vested in another court of this Commonwealth, the
           courts of common pleas shall have unlimited original jurisdiction of all actions and
                                                   16
original jurisdiction of all actions and proceedings, including all actions and
proceedings heretofore cognizable by law or usage” except where exclusive original
jurisdiction of an action or proceeding is vested in another court of this
Commonwealth. 42 Pa. C.S. §931(a).
               Here, the Ethics Board sought to confirm its final order that imposed a
fine on Harris for violating Chapter 198 of the Pittsburgh Code. The action was
properly before the trial court because “unlimited original jurisdiction of all actions
and proceedings” includes proceedings to enforce a local agency order. Stanton
Land Company v. City of Pittsburgh, 33 Pa. D. & C. 2d 756 (1963) (court enforced
order of city’s human relations commission directing the sale of land); see also, e.g.,
Lawrence County v. Pennsylvania Labor Relations Board, 469 A.2d 1145 (Pa.
Cmwlth. 1983) (common pleas court had jurisdiction to enter order granting the
labor board’s petition to enforce final order). Further, during the public hearing
before the Ethics Board, Harris’s attorney acknowledged that the trial court was the


       proceedings, including all actions and proceedings heretofore cognizable by law or
       usage in the courts of common pleas.
       (b) Concurrent and exclusive jurisdiction.--The jurisdiction of the courts of
       common pleas under this section shall be exclusive except with respect to actions
       and proceedings concurrent jurisdiction of which is by statute or by general rule
       adopted pursuant to section 503 vested in another court of this Commonwealth or
       in the magisterial district judges.
       (c) Venue and process.--Except as provided by section 5101.1 (relating to venue in
       medical professional liability actions) and Subchapter B of Chapter 85 (relating to
       actions against Commonwealth parties), the venue of a court of common pleas
       concerning matters over which jurisdiction is conferred by this section shall be as
       prescribed by general rule. The process of the court shall extend beyond the
       territorial limits of the judicial district to the extent prescribed by general rule.
       Except as otherwise prescribed by general rule, in a proceeding to enforce an order
       of a government agency the process of the court shall extend throughout this
       Commonwealth.
42 Pa. C.S. §931.
                                                17
proper venue for the Ethics Board to enforce the fine. Hearing Transcript (H.T.),
5/23/2019, at 12-13; R.R. 378a-79a.17
               There is no merit to Harris’s argument that the trial court lacked
jurisdiction over the City’s petition to confirm the Ethics Board’s civil penalty.
                                                IV.
               Lastly, Harris argues that as a City of the Second Class, the City has
been barred from enacting an ordinance that imposes a penalty in excess of $300 per
occurrence. The City’s fine of $4,150 violates this provision.
               Section 3 of the Second Class City Code authorizes the City:

               To make all such ordinances, by-laws, rules and regulations, not
               inconsistent with the Constitution and laws of this
               Commonwealth, as may be expedient or necessary, in addition to
               the special powers in this section granted, for the proper
               management, care and control of the city and its finances, and
               the maintenance of the peace, good government and welfare of
               the city, and its trade, commerce and manufactures, and the same
               to alter, modify and repeal at pleasure; and to enforce all
               ordinances by inflicting penalties upon inhabitants or other
               persons for the violation thereof, not exceeding three hundred
               dollars ($300) for any one offence, recoverable with costs,
               together with judgment of imprisonment, not exceeding ninety
               days, if the amount of said judgment and costs shall not be paid.

53 P.S. §23158 (emphasis added). Chapter 198 prescribes the penalty for failing to
file the required campaign finance reports as follows:

17
  At the public hearing, Harris’s attorney stated:
        The remedy today, as was the remedy two years ago, is across the street. It is the
        Court of Common Pleas. I question the veracity and intent of the enactment of this
        ordinance by the failure of the administration to take the next appropriate step when
        we refused to pay the fine two years ago, specifically to take us across the street
        and enforce the fine levied by this body.
H.T., 5/23/2019, at 12-13; R.R. 378a-79a.
                                                18
              The Ethics Hearing Board may levy a fine of up to fifty dollars
              ($50.00)/day for the late filing of reports required under Section
              198.05 of this Chapter.

PITTSBURGH CODE §198.06(4).            The rules of statutory construction state that
“[w]henever a penalty or forfeiture is provided for the violation of a statute, such
penalty or forfeiture shall be construed to be for each such violation.” 1 Pa. C.S.
§1930. The question is whether Harris’s failure to file the required campaign finance
report was a single offense or a series of identical offenses.
              Section 198.06(4) of the Code authorizes a fine of $50 per day, which
makes each day the campaign finance report is not filed a separate offense. Stated
otherwise, each day that Harris delayed in filing the report due on March 1, 2019,
constituted a separate occurrence. The Ethics Board’s fine was not excessive under
the Second Class City Code.
                                       Conclusion
              We hold that Harris’ preemption claims have been waived because she
did not appeal the Ethics Board’s adjudication. Further, the trial court was the
appropriate tribunal to enforce the fines imposed by the Ethics Board. Finally, the
amount of the fine was not excessive and duly authorized. Accordingly, we affirm
the orders of the trial court.


                                 ____________________________________________
                                 MARY HANNAH LEAVITT, President Judge Emerita




                                            19
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Darlene Harris,                       :
                  Appellant           :
                                      :
      v.                              :   No. 99 C.D. 2021
                                      :   No. 100 C.D. 2021
City of Pittsburgh, William Peduto    :
and City of Pittsburgh Ethics         :
Hearing Board                         :


                                     ORDER

            AND NOW, this 28th day of December, 2021 the orders of the
Allegheny County Court of Common Pleas dated January 19, 2021, and January 20,
2021, in the above-captioned matters are AFFIRMED.


                          ____________________________________________
                          MARY HANNAH LEAVITT, President Judge Emerita